FILED
                                                                                               MAY 2 1 2009
                             UNITED STATES DISTRICT COURT                                Clerk, U.S. District and
                             FOR THE DISTRICT OF COLUMBIA                                  Bankruptcy Courts


Chris Walters,

        Plaintiff,

        v.                                              Civil Action No.          Of} 0956
Michael Astrue, Commissioner, Social
Security Administration, et al.,

        Defendants.


                                   MEMORANDUM OPINION

        The plaintiff has filed a pro se complaint and an application to proceed in forma

pauperis. The Court will grant the application to proceed in forma pauperis and dismiss the

complaint.

        Plaintiff asks this Court "to consider whether the Social Security Commissioners and

other third parties ongoing questions violated Title 18 USC 402 Contempt." Compi. at 1. For

relief, the complaint asks that "[i]fthe Court finds this cause to have merit it may consider

authorization of Bench Warrants for persons engaged in prohibited acts as well as authorize

reasonable attorney fees to Chris Walters for having to respond to frivolous communications."

        This court is a court of limited jurisdiction, restricted by Article III of the U.S.

Constitution to hearing only those matters that present an actual case or controversy. The

complaint, as drafted, does not establish that the consideration plaintiff seeks represents an actual

case or controversy. For that reason, this complaint will be dismissed for lack of subject matter

jurisdiction.
        In addition, the complaint appears to request that this Court conduct an inquiry that could

possibly result in a criminal prosecution for contempt. A federal court, part of the judicial branch

of government, does not perform the functions requested. Investigation and prosecution of

possible violations of federal criminal statutes is a function vested exclusively with the executive

branch of government. For this reason, too, the complaint will be dismissed for lack of subject

matter jurisdiction.

       A separate order accompanies this memorandum opinion.




                                               -2-